Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Argument

The response filed on 1/14/21 has been entered. 

Applicant’s arguments filed 1/14/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 3, 5, 7-8, 10-12 and 14-17 are pending in this office action. 



Claims 3, 5, 7-8,10-12 and 14-17 stand, rejected as affirmed and is as follows:
Claims 3, 5, 7-8, 10-12 and 14-17 stand, rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of patent US 8,278,298 in view of Wirths et al. Review article Progress in Neuro-Psychopharmacology & Biological Psychiatry 27 (2003) 103- 108 and Giorgini et al. (MiniReview Genome Biology (2005); 6:210) and further in view of Butterfield et al. (Mechanisms of Ageing and Development; 122; 945-962 (2001)

Thus, according to these teachings, practicing the method of the ’298 Patent claims at the overlapping dosages of about 300-400 mg daily would not only modulate or inhibit tau-tau association according to the ’298 Patent claims, but would also inhibit aggregation of α -synuclein (as recited in pending claim 3).
Also the α-Synuclein is a presynaptic protein that is implicated in the pathogenesis of various neurodegenerative diseases (see Wirths et al), Giorgini et al and Butterfield et al.
Parkinson’s disease (PD), Alzheimer’s disease, are characterized by α -synuclein-containing plaques in brain (see pg 955, item 7 lines 1+). Also the ’298 Patent claims are not limited to “preventing” tau-tau aggregation. Rather, the claims encompass both “modulating]” and “inhibiting]” tau-tau association. ’298 Patent 43:2-7. Modulating tau-tau aggregation in a subject in need thereof suggests that aggregation has already happened.
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.
Applicant’s argues Summary of Final Rejection of May 14, 2018, Appeal, and Appeal Decision.  This has been addressed, therefore Applicant’s argument is moot. The rejection of record is what is been addressed.
Response to Applicant’s argument

 Applicant argues that “The Response described the unexpectedly improved stability of the LMTX salts over LMT, which permits their use as pharmaceuticals. The Hilton Declaration states that the '298 Patent offers no guidance on the stability of a compound or a salt of a compound which is a reduced phenothiazine (Rs is hydrogen in claim 5 of the '298 Patent), establishing that there is no reason to expect improved stability of LMTX. The Hilton and Wischik declarations provide an example of an LMTX salt, LMTM, which is at least 100,000-fold more stable to oxidation than LMT. Although Dr. Hilton acknowledged that a person skilled in the art might have expected some difference in stability upon salt formation, the magnitude of this change is "all but unprecedented."8 Dr. Hilton compared this 100,000-fold increase in stability of LMTM to other pharmaceutical salts reported in the prior art at the time of the  only small changes in stability were observed. As LMTX salts are sufficiently stable to be tested as a pharmaceutical whereas LMT is not, Dr. Hilton opined that this unexpected difference in stability is a difference in kind.
Applicant also argues that the Wischik Declaration, LMTX salts unexpectedly improve uptake by red blood cells, reduce gastrointestinal side effects, reduce renal/urinary side effects, and result in fewer patients withdrawn from clinical trials as compared to MTC.9 Significantly, MT levels in the brain, where the drug acts, are higher for LMTX salts than MTC when administered at the same dose.10 Dr. Hilton described these differences between LMTX and MTC as "clinically significant" and attested that they would have been "totally unexpected" in view of the '298 Patent."
Unpredictability of results equates more with nonobviousness rather than obviousness, whereas that which is predictable is more likely to be obvious and that the compounds recited in the claimed invention are referred to herein as "LMTX salts." The properties of these LMTX salts are described in detail in the Declaration Under 37 C. F. R. § 1.132 by Professor John Storey, Feb. 9, 2018 (the "Storey Declaration") and the Declaration Under 37 C. F. R. § 1.132 by Professor Claude Wischik, Feb. 9, 2018 (the "Wischik Declaration"), both of record. The additional Declaration Under 37 C.F.R. § 1.132 by Dr. Stephen Hilton (the "Hilton Declaration"), filed concurrently herewith, describes why these properties of LMTX salts would have been unexpected.

In response Applicants argument is found not persuasive for the following reasons, first, the claims are to a method of treating not to the compounds stability.  Applicant should realize that the composition is what treats and not the stability, the claims do not recite that the compounds are administered when stable, therefore Applicant is arguing what is not claimed. The claims of the patent teach the compounds are used in the treatment of a motor neuron disease.  When the specification is taken as a dictionary it specifically teaches “[0022] In one embodiment, the disease condition is a  Alzheimer's disease” Therefore one of ordinary skill in the art would have reason to administer the patented claims  in treating Huntinton’s disease as a tau-tau disorder, since it is known in the prior art that Alzheimer disease is tau-tau associated protein disorder and does overlaps with treating a patient with protein aggregation, wherein the Alpha-synuclein, Parkinson's disease, and Alzheimer’s disease. ... Alpha synucien (alpha-SN) is a ubiquitous protein that is especially abundant in the brain and has been postulated to play a central role in the pathogenesis of Parkinson's disease (PD), Alzheimer's disease, and other neurodegenerative disorders, therefore one of ordinary skill in the art would have been motivated to administer the patented compounds for the treatment of tau-tau and or protein aggregation with a reasonable expectation of success because the compound the instant claims are drawn to a method of treating protein aggregation  in a subject in need thereof, wherein the protein is selected from Huntingtin, a-synuclein, and superoxide dismutase, the method comprising administering to a subject with a disease of protein aggregation, wherein the protein is selected from huntingtin, a-synuclein, and superoxide dismutase, a therapeutically effective amount of a bis protic acid salt compound of the following formula 
    PNG
    media_image1.png
    133
    309
    media_image1.png
    Greyscale
whilst the ’298 Patent claims are directed to a method for the prophylaxis of Alzheimer’s disease and Lewy body disease (among other diseases), comprising “administering to a subject in need thereof an effective amount of an agent which modulates or inhibits tau-tau association and which does not inhibit tau-tubulin binding.  The claims overlap with  disease, see Wirths 104 and Butterfield), and the claimed “effective amount” of the compounds for performing the respective claimed methods overlap and in practicing the methods of the patented claims one of ordinary skill in the art would intrinsically practice the instant method claims. 
Applicant should note that the composition and its’ properties are inseparable, given the scope of the instant claims when compared to the patented claims it requires an amount of an agent which modulates or inhibits tau-tau association, therefore any compound that modulates a tau-tau would have been used. Thus the patent teaches method of treatment of diseases that overlaps with the treatment of Huntington’s disease in the instant claim. Additionally the ’298 Patent claims are not limited to “preventing” tau-tau aggregation. Rather, the claims encompass both “modulating]” and “inhibiting]” tau-tau association. ’298 Patent 43:2-7. Modulating tau-tau aggregation in a subject in need thereof suggests that aggregation has already happened. 
With regards to the argument that the compounds are not the same is found not persuasive as the claims are to a method of treating and not to a method of preparing the compounds, nor the stability of the compound. 
As stated by the Board of Appeal ..in view of the overlap between the pending claims and reference claims with respect to both the recited compounds and methods of use, we determine that a prima facie case of obviousness exists. “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (affirming rejection of claims to a purportedly see Wirths 104), and the claimed “effective amount” of the compounds for performing the respective claimed methods overlap. Specifically, according to the ’298 Patent, effective amounts of the compounds to modulate or inhibit tau-tau association in connection with Lewy body disease include about 50-700 mg daily. ’298 Patent 20:31-35; see also Eli Lilly & Co. v. Teva Parenteral Medicines, Inc., 689 F.3d 1368, 1378-79 (Fed. Cir. 2012) (specification of reference patent may be considered to the extent necessary to construe its claims). According to the pending application, effective amounts of the compounds to practice the claimed methods include about 300^100 mg daily. Spec. 264-66. Thus, according to these teachings, practicing the method of the ’298 Patent claims at the overlapping dosages of about 300^100 mg daily would not only modulate or inhibit tau-tau association according to the ’298 Patent claims, but would also inhibit aggregation of α -synuclein (as recited in pending claim 3).  As evidenced by McGowan α- synuclein A central role for α-synuclein in neurodegenerative conditions has long been apparent: mutations or triplication of the gene cause severe Parkinson’s disease, and inclusion bodies containing the protein are found in Parkinson’s disease, Alzheimer’s disease and other neurodegenerative ‘synucleinopathies’. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        3/8/21